DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 7 March 2022 has been entered. Claims 1-10 and 12-21 are pending in the application. Claim 11 is canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (U.S. Patent Publication 2006/0049375) in view of Kluz (U.S. Patent Publication 2017/0138507), in further view of Tartaglia (U.S. Patent 5,020,571).
Regarding claim 1, Gossett discloses a fluid pressure reduction device 20 for use in a fluid flow control device, the fluid pressure reduction device comprising:
a body 24/47 having an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, the body extending along a longitudinal axis (y-axis); and
a plurality of flow paths 38/36/42 defined between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet aperture (at 38), an outlet aperture (at 42), and an intermediate section 36 extending between the inlet and outlet apertures, wherein at least a portion of the intermediate section extends in a direction that is substantially parallel to the longitudinal axis (FIG. 1, 5),
wherein a first flow path (bottom row of apertures 38 and 42 and 36) and a second flow path (second to the bottom row of apertures 38 and 42 and 36) of the plurality of flow paths share a common intermediate section, and
wherein the intermediate section comprises a first vertical portion (at 36), the first vertical portion connected to the inlet aperture and oriented at a first angle (0⁰) relative to the longitudinal axis (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding the body being monolithic and wherein the intermediate section comprises a first vertical portion and a second vertical portion, and the second vertical portion connected to the outlet aperture and oriented at a second angle relative to the longitudinal axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, as taught by Kluz, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of preventing any unwanted rattling of the components of the body relative to the rest of the body.
Furthermore, Tartaglia teaches the intermediate section (between 15 and 18) comprises a first vertical portion (space between 15 and 17) and a second vertical portion (space between 17 and 18), the first vertical portion connected to the inlet aperture 21 and oriented at a first angle (0⁰) relative to the longitudinal axis (y-axis), the second vertical portion connected to the outlet aperture 28 and oriented at a second angle (0⁰) relative to the longitudinal axis (y-axis), and a plurality of intermediate apertures 25 that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis (FIG. 1-3; Col. 2 line 21-Col. 3 line 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a divider into the vertical portions of the intermediate section with apertures positioned on said divider thus creating and connecting the first and second vertical portions, as taught by Tartaglia, for the purpose of further reducing the pressure through the device.
Regarding claim 2, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses a majority of the intermediate section extends in the direction (FIG. 1, 5).
Regarding claim 3, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.

Regarding claim 4, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Gossett further discloses at least the portion of the intermediate section extending in the vertical direction travels substantially entirely the length of the monolithic body (FIG. 1, 5).
Regarding claim 5, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the inlet apertures of each of the flow paths span a first portion of a perimeter of the monolithic body and the outlet apertures of each of the flow paths span a second portion of the perimeter of the monolithic body, the second portion being greater than the first portion (FIG. 1, 5).
Regarding claim 6, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the inlet and outlet apertures of each of the flow paths are oriented along an axis (x-axis) that is substantially perpendicular to the longitudinal axis (FIG. 1, 5).
Regarding claim 7, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the inlet apertures of each of the flow paths extend along a respective first inlet axis (x-axis bisecting bottom row of apertures 38), and wherein the outlet apertures of each of the flow paths extend along a respective first outlet axis (x-axis bisecting bottom row of apertures 42) that is parallel to but spaced from the respective first inlet axis (FIG. 1, 5).

Gossett/Tartaglia further teaches a plurality of intermediate apertures (Tartaglia 25) that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis (Tartaglia FIG. 1-3; Col. 2 line 21-Col. 3 line 52).
Regarding claim 9, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Gossett further discloses the inlet and outlet apertures of each of the flow paths are positioned closer to a bottom end of the monolithic body than a top end of the monolithic body (the inlet and outlet apertures below the middle of the body along the y-axis meet this limitation), and wherein the plurality of intermediate apertures are positioned closer to the top end of the monolithic body than the inlet and outlet apertures of each of the flow paths (the intermediate apertures of Tartaglia above the middle of the body along the y-axis meet the limitation) (Gossett FIG. 1, 5) (Tartaglia FIG. 1, 2).
Regarding claim 10, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the first vertical portion comprises a first chamber (Tartaglia space between 15 and 17) and the second vertical portion comprises a second chamber (Tartaglia space between 17 and 18) structurally separate from the first chamber (Tartaglia FIG. 1, 2).
Regarding claim 12, Gossett discloses a fluid pressure reduction device 20 for use in a fluid flow control device, the fluid pressure reduction device comprising:
a body 24/47 extending along a longitudinal axis (y-axis) and comprising a central opening 53 and a perimeter (from 52 to the radially outer surface of 47) surrounding the central opening, the perimeter having a top end and (at the top of 47) a bottom end (at the bottom of 47)opposite the top end;

wherein a first flow path (bottom row of apertures 38 and 42 and 36) and a second flow path (second to the bottom row of apertures 38 and 42 and 36) of the plurality of flow paths share a common intermediate section 36, and
wherein the inlet apertures of each of the flow paths span a first portion of the perimeter of the body and the outlet apertures of each of the flow paths span a second portion of the perimeter of the body, the second portion being greater than the first portion (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding the body being monolithic, and the intermediate section comprises a plurality of intermediate apertures that are substantially perpendicular to the longitudinal axis, and
wherein the plurality of intermediate apertures are positioned closer to the top end of the monolithic body than the inlet apertures of the plurality of flow paths.
However, Kluz teaches making valve bodies 400 utilizing direct metal sintering or alternative additive manufacturing techniques that result in a monolithic body (FIG. 4A, 4B; Paragraph 26, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, as taught by Kluz, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of preventing any unwanted rattling of the components of the body relative to the rest of the body.
Furthermore, Tartaglia teaches the intermediate section (between 15 and 18) comprises a first vertical portion (space between 15 and 17) and a second vertical portion (space between 17 and 18), the first vertical portion connected to the inlet aperture (bottom three passages 21) and oriented at a first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a divider into the vertical portions of the intermediate section with apertures positioned on said divider thus creating and connecting the first and second vertical portions, the intermediate apertures positioned closer to the top of the body than the inlet apertures, as taught by Tartaglia, for the purpose of further reducing the pressure and controlling the flow of fluid through the device.
Regarding claim 13, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the perimeter is defined by an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, and wherein the flow paths are defined between the inner wall and the outer wall (FIG. 1, 5).
Regarding claim 14, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the monolithic body has a length defined from the top end to the bottom end, and wherein the intermediate section spans at least a majority of the length of the monolithic body (FIG. 1, 5).
Regarding claim 15, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.

Regarding claim 16, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the inlet apertures of each of the flow paths extend along a respective first inlet axis (x-axis bisecting bottom row of apertures 38), and wherein the outlet apertures of each of the flow paths extend along a respective first outlet axis (x-axis bisecting bottom row of apertures 42) that is parallel to but spaced from the respective first inlet axis (FIG. 1, 5).
Regarding claim 17, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett/Tartaglia further teaches the intermediate section comprises a first vertical portion (Tartaglia space between 15 and 17) that is connected to the inlet aperture and substantially parallel to the longitudinal axis, and a second vertical portion (Tartaglia space between 17 and 18) that is connected to the outlet aperture and substantially parallel to the longitudinal axis, wherein the plurality of intermediate apertures connect the first and second vertical portions (Tartaglia FIG. 1-3; Col. 2 line 21-Col. 3 line 52).
Regarding claim 18, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Gossett/Tartaglia further teaches the inlet and outlet apertures of each of the flow paths are positioned closer to a bottom end than the top end (Gossett the inlet and outlet apertures below the middle of the body along the y-axis meet this limitation) (Tartaglia bottom three passages 21 and 28) (Gossett FIG. 1, 5) (Tartaglia FIG. 1, 2).
Regarding claim 19, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.

Regarding claim 20, Gossett discloses a method of manufacturing, comprising:
creating a fluid pressure reduction device, the creating comprising: 
forming a body 24/47 having an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, the body extending along a longitudinal axis (y-axis); and
forming a plurality of flow paths 38/36/42 in the body between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet aperture (at 38), an outlet aperture (at 42), and an intermediate section 36 extending between the inlet and outlet apertures, wherein at least a portion of the intermediate section extends in a direction that is substantially parallel to the longitudinal axis, and wherein a first flow path (bottom row of apertures 38 and 42 and 36) and a second flow path (second to the bottom row of apertures 38 and 42 and 36) of the plurality of flow paths share a common intermediate section 36 (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding creating the fluid pressure reduction device using an additive manufacturing technique; the body being monolithic; and wherein the intermediate section comprises a first vertical portion and a second vertical portion, the first vertical portion connected to the inlet aperture and oriented at a first angle relative to the longitudinal axis, and the second vertical portion connected to the outlet aperture and oriented at a second angle relative to the longitudinal axis.
However, Kluz teaches making valve bodies 400 utilizing direct metal sintering or alternative additive manufacturing techniques that result in a monolithic body (FIG. 4A, 4B; Paragraph 26, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, since it has 
Furthermore, Tartaglia teaches the intermediate section (between 15 and 18) comprises a first vertical portion (space between 15 and 17) and a second vertical portion (space between 17 and 18), the first vertical portion connected to the inlet aperture 21 and oriented at a first angle (0⁰) relative to the longitudinal axis (y-axis), the second vertical portion connected to the outlet aperture 28 and oriented at a second angle (0⁰) relative to the longitudinal axis (y-axis), and a plurality of intermediate apertures 25 that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis (FIG. 1-3; Col. 2 line 21-Col. 3 line 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a divider into the vertical portions of the intermediate section with apertures positioned on said divider thus creating and connecting the first and second vertical portions, as taught by Tartaglia, for the purpose of further reducing the pressure through the device.

Response to Arguments
Applicant's arguments filed 3 March 2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of references does not teach the limitation of a first and second vertical portion oriented at a first and second angle, respectively, relative to the longitudinal axis.  The first and second vertical portions taught by Tartaglia are oriented at a 0⁰ angle relative to the longitudinal axis.  There being no requirement that the angles be different from each other or the longitudinal axis itself results in the limitation being met.  Accordingly, applicant’s argument is not persuasive.
.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious each of the first and second vertical portions is tapered, along with the other limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753